Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 27, 28, 30-37, 39-45, and 47-49 (renumbered 1-20, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended claim 27, the closest prior art of record, Ren et al. (U.S. 2020/0169947) teaches a network device that sends transmission type indication information (indication of PRB resource allocation) to the terminal (WCE UE) that indicates the transmission type of the EPDCCH, where the transmission type is localized transmission or distributed transmission (localized or distributed PRB configuration) as spoken of on page 7, paragraphs [0126] and [0128]; and where the transmission type of the EPDCCH is indicated by using one idle bit of the MIB (encoded indication) as spoken of on page 7, paragraphs [0131]-[0133].
However, Ren et al. as well as the other prior art of record fails to teach or suggest “wherein the PRB resource allocation corresponds to an EPDCCH candidate for downlink control information (DCI) format 1C, wherein the EPDCCH candidate occupies PRB index 0, PRB index 24, PRB index 72, and PRB index 95 to PRB index 99” in combination with the other limitations of claim 27.
Regarding claims 28 and 30-32, these claims are further limiting to amended claim 27 and are thus also allowable over the prior art of record.
amended claim 33, the closest prior art of record, Ren et al. (U.S. 2020/0169947) teaches a terminal that receives transmission type indication information sent by the network device included in a MIB (encoded indication), and determines (decodes) the transmission type of the EPDCCH based on the transmission type indication information, and then receives, based on the transmission type of the EPDCCH, the EPDCCH sent by the network device as spoken of on page 7, paragraph [0128]; where the transmission type is localized transmission or distributed transmission (localized PRB configuration or distributed VRB configuration) as spoken of on page 7, paragraph [0126]; where an EPDCCH is sent to a terminal that carries scheduling information (SIB1-MF-WCE) of a SIB as spoken of on page 7, paragraph [0135].
However, Ren et al. as well as the other prior art of record fails to teach or suggest “wherein the indication of the PRB resource allocation for the ePDCCH includes 1 bit to indicate whether the PRB resource allocation for the ePDCCH corresponds to downlink control information (DCI) format 1A or DCI format 1C” in combination with the other limitations of claim 33.
Regarding claims 34-37 and 39-41, these claims are further limiting to amended claim 33 and are thus also allowable over the prior art of record.
Similar reasoning applies to corresponding “non-transitory machine readable storage medium” claims 42-45 and 47-49. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
4.	Applicant’s arguments, filed 2/24/21, with respect to amended claims 27, 28, 30-37, 39-45, and 47-49 have been fully considered and are persuasive.  The rejections of these claims have accordingly been withdrawn. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467